Order entered April 17 , 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00472-CV

                      IN RE BYRON BERNARD DUPREE, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F97-47901-K

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE